DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potnis (US 20190197731 A1) in view of Fleck et al (US 20180079425 A1).

As to claim 1, Potnis discloses a computer-aided method for training an artificial neuronal network for simulating the behavior of an environment sensor of a driver assistance system in traffic scenarios (FIGS. 1-4), comprising:
generating a data stream which maps traffic scenarios from the perspective of the environment sensor (FIG. 1, Input images (such as from a simulation environment) are input to the lens 102 of the camera sensor 100; see [0044], Raw input images 208 representative of the target are input to the camera sensor and to a deep learning algorithm 220); 
outputting the data stream such that the environment sensor can generate sensor data on the basis of the data stream and can provide it at a data interface at which road test data and the sensor data to be output are also provided (FIG. 1, output image from imager 104; FIG. 3, Raw input image 208; see Abstract, Image data is captured from a raw image input of the camera and the captured image data and raw image input are output from the camera. The output image data and the raw image input are provided to the learning algorithm; see FIG. 4 and [0046]-[0047], raw input image 304 and an output image from a physical sensor 302); and 
importing the provided data into the artificial neuronal network (FIG. 3, Raw input image 208 and tuned output image 2014 input to deep learning algorithm 220; see FIG. 4).
Potnis fails to explicitly disclose importing traffic scenarios of a road test; and
deriving road test data and  sensor data to be output by the environment sensor from the traffic scenarios.
However, Fleck teaches importing traffic scenarios of a road test (FIG. 2 and [0063]-[0064]); and 
deriving road test data and sensor data to be output by the environment sensor from the traffic scenarios (FIGS. 2-4; see [0063]-[0064], [0071], [0075]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Potnis using Fleck’s teachings to include importing traffic scenarios of a road test; and deriving road test data and sensor data to be output by the environment sensor from the traffic scenarios in order to enable the functionality of a driver assistance system of a vehicle to be tested in a simple and cost-effective manner (Fleck; [0007]).

As to claim 3, the combination of Potnis and Fleck further discloses wherein the procedural steps are repeated with different road tests until the artificial neuronal network maps the function of the environment sensor as accurately as possible with the sensor data output related to a road test not incorporated into the curve fitting (Potnis; FIG. 4, step 312; see [0047]-[0048]).

As to claim 9, the combination of Potnis and Fleck further discloses wherein the road test or road tests is/are simulated on a test bench or on the basis of a model or run as actual road tests using a combination of the above-mentioned possibilities (Potnis; FIGS. 1-3).

As to claim 10, Potnis discloses a system for training an artificial neuronal network for simulating an environment sensor of a driver assistance system (FIGS. 1-4), comprising: 
means for generating a data stream which maps the traffic scenarios from the perspective of the environment sensor (FIG. 1, Input images (such as from a simulation environment) are input to the lens 102 of the camera sensor 100; see [0044], Raw input images 208 representative of the target are input to the camera sensor and to a deep learning algorithm 220);   
an interface for outputting the data stream such that the environment sensor can generate sensor data on the basis of the data stream (FIG. 1, output image from imager 104; FIG. 3, Raw input image 208; see Abstract, Image data is captured from a raw image input of the camera and the captured image data and raw image input are output from the camera. The output image data and the raw image input are provided to the learning algorithm; see FIG. 4 and [0046]-[0047], raw input image 304 and an output image from a physical sensor 302); and 
a data interface at which the generated sensor data, the road test data and the sensor data to be output can be provided to the artificial neuronal network (FIG. 3, Raw input image 208 and tuned output image 2014 input to deep learning algorithm 220; see FIG. 4).
Potnis fails to explicitly disclose an interface for importing traffic scenarios of a road test; and means for deriving road test data and sensor data to be output by the environment sensor from the traffic scenarios.
However, Fleck teaches an interface for importing traffic scenarios of a road test (FIG. 2 and [0063]-[0064]); and
means for deriving road test data and sensor data to be output by the environment sensor from the traffic scenarios (FIGS. 2-4; see [0063]-[0064], [0071], [0075]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Potnis using Fleck’s teachings to include an interface for importing traffic scenarios of a road test; and means for deriving road test data and sensor data to be output by the environment sensor from the traffic scenarios in order to enable the functionality of a driver assistance system of a vehicle to be tested in a simple and cost-effective manner (Fleck; [0007]).

Claims 2, 4-7, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potnis (US 20190197731 A1) in view of Fleck et al (US 20180079425 A1) further in view of Cheng et al (US 20100332422 A1).

As to claim 2, Potnis discloses a computer-aided method for analyzing an environment sensor of a driver assistance system (FIGS. 1-4), comprising: 
generating a data stream which maps traffic scenarios from the perspective of the environment sensor (FIG. 1, Input images (such as from a simulation environment) are input to the lens 102 of the camera sensor 100; see [0044], Raw input images 208 representative of the target are input to the camera sensor and to a deep learning algorithm 220);  
outputting the data stream to the environment sensor which generates sensor data on the basis of the data stream (FIG. 1, output image from imager 104; FIG. 3, Raw input image 208; see Abstract, Image data is captured from a raw image input of the camera and the captured image data and raw image input are output from the camera. The output image data and the raw image input are provided to the learning algorithm; see FIG. 4 and [0046]-[0047], raw input image 304 and an output image from a physical sensor 302);
performing training via an artificial neuronal network on the basis of the data stream, the sensor data to be output and the sensor data generated by the environment sensor (FIG. 3, training 200; FIG. 4, GAN 300); and
applying a simulation model based on the training, wherein the simulation model is configured to simulate and output sensor data on the basis of a data stream from any given road test (FIG. 3, Testing 222 and tuned output image 228).
Potnis fails to explicitly disclose importing traffic scenarios from a plurality of road tests; 
deriving road test data and sensor data to be output by the environment sensor from the traffic scenarios; and performing curve fitting via the artificial neuronal network.
However, Fleck teaches importing traffic scenarios from a plurality of road tests (FIG. 2 and [0063]-[0064]); and
deriving road test data and the sensor data to be output by the environment sensor from the traffic scenarios (FIGS. 2-4; see [0063]-[0064], [0071], [0075]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Potnis using Fleck’s teachings to include importing traffic scenarios from a plurality of road tests; and deriving road test data and the sensor data to be output by the environment sensor from the traffic scenarios in order to enable the functionality of a driver assistance system of a vehicle to be tested in a simple and cost-effective manner (Fleck; [0007]).
The combination of Potnis and Fleck fails to explicitly disclose performing curve fitting via the artificial neuronal network.
However, it is well-known in the art to use curve fitting in training neural networks as evidenced by Cheng (see [0019], [0061]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Potnis and Fleck to perform curve fitting via the artificial neuronal network since curve fitting is more tolerant of incomplete coverage in the training set because it uses interpolation and extrapolation to compensate for the missing points (Cheng; [0061]).

As to claim 4, Potnis discloses a computer-aided method for simulating the behavior of an environment sensor of a driver assistance system in traffic scenarios (FIGS. 1-4), comprising: 
capturing a data stream which maps a road test from the perspective of the environment sensor (FIG. 1, Input images (such as from a simulation environment) are input to the lens 102 of the camera sensor 100; see [0044], Raw input images 208 representative of the target are input to the camera sensor and to a deep learning algorithm 220; see FIGS. 3-4);  
determining sensor data using a simulation model of the environment sensor based on the captured data, wherein the simulation model is configured to simulate sensor data on the basis of a data stream of any given road test (FIG. 3, Testing 222 and tuned output image 228; FIG. 4, GAN 300), and wherein the simulation model is based on a training via an artificial neuronal network on the basis of the road test data and data stream from road test as well as sensor data generated by the environment sensor during said road tests (FIG. 3, training 200; FIG. 4, GAN 300); and 
outputting the sensor data determined via the simulation model (FIG. 3, tuned output image 228; see [0045]; FIG. 4).
Potnis fails to explicitly disclose data streams from a plurality of different road tests; and performing curve fitting via the artificial neuronal network.
However, Fleck teaches data streams from a plurality of different road tests (FIG. 2; [0063]-[0064]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Potnis using Fleck’s teachings to include data streams from a plurality of different road tests in order to enable the functionality of a driver assistance system of a vehicle to be tested in a simple and cost-effective manner (Fleck; [0007]).
The combination of Potnis and Fleck fails to explicitly disclose performing curve fitting via the artificial neuronal network.
However, it is well-known in the art to use curve fitting in training neural networks as evidenced by Cheng (see [0019], [0061]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Potnis and Fleck to perform curve fitting via the artificial neuronal network since curve fitting is more tolerant of incomplete coverage in the training set because it uses interpolation and extrapolation to compensate for the missing points (Cheng; [0061]).

As to claim 5, the combination of Potnis, Fleck and Cheng further discloses wherein the sensor data is furthermore simulated on the basis of road test data of the road test used for the simulation (Potnis; see [0047]-[0048]).

As to claim 6, the combination of Potnis, Fleck and Cheng further discloses further comprising: generating the data stream which maps the road test from the perspective of the environment sensor (Potnis; FIG. 1, Input images (such as from a simulation environment) are input to the lens 102 of the camera sensor 100; see [0044], Raw input images 208 representative of the target are input to the camera sensor and to a deep learning algorithm 220).

As to claim 7, the combination of Potnis, Fleck and Cheng further discloses a computer-aided method for analyzing a driver assistance system (Potnis; FIGS. 1-4), wherein during a real or simulated road test, the driver assistance system is fed the sensor data output using a method in accordance with claim 2 as well as data from other virtual or real sensors available within a data network of a vehicle (Potnis; see rejection of claim 2 above and FIGS. 3-4).

As to claim 11, Potnis discloses a system for analyzing an environment sensor of a driver assistance system, comprising: 
means for generating a data stream which maps traffic scenarios from the perspective of the environment sensor (FIG. 1, Input images (such as from a simulation environment) are input to the lens 102 of the camera sensor 100; see [0044], Raw input images 208 representative of the target are input to the camera sensor and to a deep learning algorithm 220);    
an interface for outputting the data stream to the environment sensor which generates sensor data on the basis of the data stream (FIG. 1, output image from imager 104; FIG. 3, Raw input image 208; see Abstract, Image data is captured from a raw image input of the camera and the captured image data and raw image input are output from the camera. The output image data and the raw image input are provided to the learning algorithm; see FIG. 4 and [0046]-[0047], raw input image 304 and an output image from a physical sensor 302); 
means for performing a training via an artificial neuronal network on the basis of the road test simulation data, the sensor data to be output and the sensor data generated by the environment sensor (FIG. 3, training 200; FIG. 4, GAN 300);  
means for determining sensor data using a simulation model based on the training, wherein the simulation model is configured to simulate sensor data on the basis of a data stream of any given road test (FIG. 3, Testing 222 and tuned output image 228); and 
a data interface for outputting the sensor data determined via the simulation model (FIG. 3, tuned output image 228; see [0045]; FIG. 4).
Potnis fails to explicitly disclose an interface for importing traffic scenarios from a plurality of road tests; means for deriving road test data and sensor data to be output by the environment sensor from the traffic scenarios; and performing curve fitting via the artificial neuronal network.
However, Fleck teaches an interface for importing traffic scenarios from a plurality of road tests (FIG. 2 and [0063]-[0064]); and
means for deriving road test data and sensor data to be output by the environment sensor from the traffic scenarios (FIGS. 2-4; see [0063]-[0064], [0071], [0075]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Potnis using Fleck’s teachings to include an interface for importing traffic scenarios from a plurality of road tests; and means for deriving road test data and sensor data to be output by the environment sensor from the traffic scenarios in order to enable the functionality of a driver assistance system of a vehicle to be tested in a simple and cost-effective manner (Fleck; [0007]).
The combination of Potnis and Fleck fails to explicitly disclose performing curve fitting via the artificial neuronal network.
However, it is well-known in the art to use curve fitting in training neural networks as evidenced by Cheng (see [0019], [0061]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Potnis and Fleck to perform curve fitting via the artificial neuronal network since curve fitting is more tolerant of incomplete coverage in the training set because it uses interpolation and extrapolation to compensate for the missing points (Cheng; [0061]).

As to claim 12, Potnis discloses system for simulating an environment sensor of a driver assistance system, comprising: 
an interface for capturing a data stream which maps a road test from the perspective of the environment sensor (FIG. 1, Input images (such as from a simulation environment) are input to the lens 102 of the camera sensor 100; see [0044], Raw input images 208 representative of the target are input to the camera sensor and to a deep learning algorithm 220);   
means for determining sensor data using a simulation model configured to simulate sensor data on the basis of a data stream of any given road test (FIG. 3, Testing 222 and tuned output image 228; FIG. 4, GAN 300), wherein the simulation model is based on training via an artificial neuronal network on the basis of the road test data and data stream from road test as well as sensor data generated by the environment sensor during said road tests (FIG. 3, training 200; FIG. 4, GAN 300); and 
a data interface for outputting the sensor data determined via the simulation model (FIG. 3, tuned output image 228; see [0045]; FIG. 4).
Potnis fails to explicitly disclose data streams from a plurality of different road tests; and performing curve fitting via the artificial neuronal network.
However, Fleck teaches data streams from a plurality of different road tests (FIG. 2 and [0063]-[0064]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Potnis using Fleck’s teachings to include data streams from a plurality of different road tests in order to enable the functionality of a driver assistance system of a vehicle to be tested in a simple and cost-effective manner (Fleck; [0007]).
The combination of Potnis and Fleck fails to explicitly disclose performing curve fitting via the artificial neuronal network.
However, it is well-known in the art to use curve fitting in training neural networks as evidenced by Cheng (see [0019], [0061]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Potnis and Fleck to perform curve fitting via the artificial neuronal network since curve fitting is more tolerant of incomplete coverage in the training set because it uses interpolation and extrapolation to compensate for the missing points (Cheng; [0061]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potnis (US 20190197731 A1) in view of Fleck et al (US 20180079425 A1) further in view of Atsmon (US 20190228571 A1).

As to claim 8, the combination of Potnis and Fleck fails to explicitly discloses further comprising the following procedural steps: deteriorating the data stream wherein weather conditions and/or defects in the hardware of the environment sensor are taken into account.
However, Atsmon teaches deteriorating the data stream wherein preferably weather conditions and/or defects in the hardware of the environment sensor are taken into account (see [0080], [0089], [0123]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Potnis and Fleck using Atsmon’s teachings to include deteriorating, in particular distorting, the data stream, in particular the image stream, wherein preferably weather conditions and/or defects in the hardware of the environment sensor are taken into account in order to emulate various real world environmental conditions and/or scenarios, in particular, environmental conditions typical to the certain geographical area for training autonomous driving systems using simulated virtual realistic model to allow for significant scalability by easily simulating a plurality of various ride scenarios for a plurality of geographical locations (Atsmon; [0011], [0080]).

Response to Arguments
Applicant's arguments filed on 06/01/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Potnis does not teach “generating a data stream, which maps traffic scenarios from the perspective of the environment sensor,” as Potnis was not effectively filed as of the provisional filing date with respect to the claimed subject matter of the present application, the examiner respectfully disagrees. FIG. 1 of Potnis Provisional clearly shows input image to lens which is for example from simulation environment (see FIG. 3 and [0008], raw input images 208). Regarding Applicant’s argument that Potnis Provisional does not disclose that the raw input images 208 do not represent a target, the examiner points out to Applicant that paragraph [0044] of Potnis describes FIG. 3 which is also shown in Potnis Provisional and Raw Input Images 208 are defined as generated via a simulated environment (see for example [0008]). Paragraph [0003] of Potnis Provisional states “The present invention provides a test or simulation system for a camera for a vehicle, such as for a driver assistance system or vision system or imaging system for a vehicle that utilizes one or more cameras to capture image data representative of images exterior of the vehicle”. Therefore, raw input images 208 correspond to Applicant’s generated data stream and thus Potnis was effectively filed as of the provisional filing date with respect to the claimed subject matter of the present application.
Regarding Applicant’s argument that Potnis does not teach “outputting the data stream such that the environment sensor can generate sensor data on the basis of the data stream and can provide it at a data interface at which road test data and the sensor data to be output are also provided,” as Potnis was not effectively filed as of the provisional filing date with respect to the claimed subject matter of the present application, the examiner respectfully disagrees. FIG. 1 of Potnis Provisional clearly shows output image from imager [i.e. sensor data] generated by the physical camera sensor on the basis of input image [i.e. the data stream]. As shown in FIG. 3, output image from physical camera sensor and raw input image 208 are provided to the deep learning algorithm. Therefore, Potnis was effectively filed as of the provisional filing date with respect to the claimed subject matter of the present application.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Potnis discloses a test or simulation system for a camera for a vehicle, such as for a driver assistance system or vision system or imaging system for a vehicle that utilizes one or more cameras to capture image data representative of images exterior of the vehicle which generates a data stream via a simulated environment, outputs the data stream such that the environment sensor can generate sensor data on the basis of the data stream, and provides the environment simulation data and the sensor data to and artificial neuronal network. Fleck teaches importing traffic scenarios of a road test and deriving road test data and sensor data to be output by the environment sensor from the traffic scenarios. Applicant’s failure to address the Fleck reference is an admission by Applicant that the combination of Potnis and Fleck disclosed the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482